Memorandum: The contract between the parties was oral and provided simply for welding joints at a fixed price per weld and did not provide for furnishing protection during the process of welding. The defendant was not under a duty to protect the work, either as a matter of contract law or tort law. Therefore, there could not be a violation of duty by the defendant. The findings of the trial court to the contrary are disapproved and reversed. No question of third-party indemnity was involved herein. Findings upon that subject are also disapproved and reversed. (Appeal from judgment of Monroe Equity Term dismissing plaintiff’s complaint on the merits, in an action for damages alleged to have been sustained by reason of negligence and breach of contract in construction work.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.